                                              7 Filed 05/27/20 Page 1 of 2
              Case 1:20-cv-02000-DLC Document 8

   Sheehan & Associates, P.C.                         505 Northern Blvd Ste 311, Great Neck NY 11021-5101
   spencer@spencersheehan.com                                      tel. 516.303.0552     fax 516.234.7800

                                                                May 27, 2020
    Denise L. Cote
   United States District Court
   Southern District of New York
   500 Pearl Street
                                                               MEMO ENDORSED
   New York, NY 10007
                                                           Re: 1:20-cv-02000-DLC
                                                               Spitzer v. Celestial Seasonings, Inc.
   Dear District Judge Cote:

           This office represents the plaintiff. In accordance with your Honor's Individual Practices
   in Civil Cases, plaintiff, jointly and with consent of defendant, requests an adjournment of the
   conference scheduled for Friday, May 29, 2020 and the submission at that time of the proposed
   schedule for any motions and discovery.

            Plaintiff regrets that this request for an adjournment was not filed four days prior to the
   conference of Friday, May 29, 2020. The reason for the requested adjournment and why it is filed
   today is because plaintiff received the executed waiver from defendant today, May 27, 2020,
   setting defendant’s answer or responsive pleading due on July 27, 2020. Defendant has consented
   to this request. The parties propose that the conference be adjourned until defendant’s answer or
   responsive pleading is due, and suggest Friday, July 31, 2020 at 2:00 PM or the following Friday.
   Thank you.

                                                                Respectfully submitted,

                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan



The initial pretrial conference is adjourned
to July 31, 2020 at 2:00 p.m. The conference
will be held telephonically, as described in
the Court's April 14, 2020 Notice of Initial
Pretrial Conference.

May 27, 2020
                                          7 Filed 05/27/20 Page 2 of 2
          Case 1:20-cv-02000-DLC Document 8



                                       Certificate of Service

I certify that on May 27, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
